Case: 2:19-cv-04160-EAS-MRM Doc #: 9 Filed: 09/08/20 Page: 1 of 2 PAGEID #: 464




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                    EASTERN DIVISION AT COLUMBUS


VERCIE L. LARK,

                      Petitioner,               :   Case No. 2:19-cv-4160

       - vs -                                       District Judge Edmund A. Sargus, Jr.
                                                    Magistrate Judge Michael R. Merz
WARDEN, Southeastern Correctional
Institution,
                                                :
                      Respondent.




      ORDER ADOPTING REPORT AND RECOMMENDATIONS


       The Court has reviewed the Report and Recommendations of United States Magistrate

Judge Michael R. Merz (ECF No. 6), to whom this case was referred pursuant to 28 U.S.C. §

636(b), and the Petitioner’s objections (ECF No. 7) that were subsequently filed. Because

Petitioner’s objections did not deal with the substance of the Report, the Court extended

Petitioner’s time to file objections to June 15, 2020. No objections have been filed and the time

for filing such objections under Fed. R. Civ. P. 72(b) has expired. The Court therefore ADOPTS

said Report and Recommendations.

       Accordingly, it is hereby ORDERED that the Petition be DISMISSED with prejudice.

Petitioner is DENIED any requested certificate of appealability and the Court hereby certifies to

the United States Court of Appeals that an appeal would be objectively frivolous and



                                                1
Case: 2:19-cv-04160-EAS-MRM Doc #: 9 Filed: 09/08/20 Page: 2 of 2 PAGEID #: 465




therefore should not be permitted to proceed in forma pauperis.



IT IS SO ORDERED.



September 8, 2020                           s/Edmund A. Sargus, Jr.
                                            District Judge Edmund A. Sargus, Jr.
                                            United States District Court




                                               2
